Citation Nr: 1549505	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  12-08 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel







INTRODUCTION

The Veteran served on active duty from December 1971 to August 1995.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefit sought on appeal. 


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, of record demonstrates that it is at least as likely as not that the Veteran's tinnitus is related to active duty. 


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 5107(b).

The Veteran's DD 214 provides that his MOS had been infantryman for 23 years.  The Board finds that his assertion of exposure to acoustic trauma in service is consistent with the circumstances of his military service.  38 U.S.C.A. § 1154(a).  The Board finds that the Veteran was exposed to acoustic trauma in service.

An October 2013 VA examination report provides the opinion that the Veteran's tinnitus was less likely as not (less than 50/50 probability) caused by or a result of exposure to traumatic noise during active duty.  The examiner explained her opinion in part by observing that the Veteran's hearing was within normal limits during active duty.  The Board finds that this observation in essence is the same as noting that the Veteran had normal hearing at separation.  While this appeal concerns tinnitus, not hearing loss, the Board finds that the decisions of Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) and Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (to the effect that absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim) are relevant.  Applying the reasoning to the facts of the present case, the Board affords the October 2013 medical opinion little probative value.  

In January 2011 correspondence, the Veteran contended that he had experienced ringing in the ears numerous times during active duty.  He stated that during the VA examination he informed the examiner that he initially experienced tinnitus/ringing in the ears during active duty and that the tinnitus was recurrent.  He asserted that the examiner ignored this statement and did not include the information in the report, and therefore her medical opinion was inadequate.  

The Veteran is competent to state that he experiences tinnitus, and to describe how long he has experienced tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds the Veteran's testimony is competent and credible lay evidence that his current tinnitus began during active duty, and has existed since that time.

The Board finds that the foregoing evidence is in equipoise as to whether the Veteran's tinnitus is related to active duty on a direct basis.  Thus, affording the Veteran the benefit of the doubt, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 


ORDER

Service connection for tinnitus is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


